PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_01_FR.txt. 55

OPINION INDIVIDUELLE DE M. ANZILOTTI

Bien que je me rallie à la conclusion de la Cour, mon point
de vue est profondément différent. Vu l’importance de l'affaire
et la gravité des problèmes juridiques qui sont en jeu, je
crois de mon devoir de faire usage du droit que me confère
le Règlement et d’exposer, aussi brièvement que possible,
mon opinion individuelle, ainsi que les motifs pour lesquels
j'ai cru pouvoir accepter la conclusion du présent Avis.

1. — En tout premier lieu, il convient d’examiner quelle
est la véritable question sur laquelle la Cour avait 4 se pro-
noncer.

Le Conseil demande si « un régime établi entre l’Allemagne
et l’Autriche sur la base et dans les limites des principes
prévus dans le Protocole du 19 mars 1931, .... serait compa-
tible avec l’article 88 du Traité de Saint-Germain et avec le
Protocole n° I, signé 4 Genéve le 4 octobre 1922 ».

Ni l’article 88 du Traité de Saint-Germain, ni le Protocole
de Genève du 4 octobre 1922, n’imposent à l'Autriche d’autres
obligations que celle de s’abstenir de certains actes, sauf le
consentement du Conseil de la Société des Nations. C’est seu-
lement au cas où, ce consentement étant nécessaire, l’Autriche
ne l’aurait pas obtenu, qu'il y aurait incompatibilité entre le
régime en question et l’article 88 du Traité de Saint-Germain
ou le Protocole de Genéve.

Il s'ensuit que la question posée à la Cour revient à se
demander si la conclusion d’une union douanière avec l’Alle-
magne, sur la base et dans les limites prévues dans le Pro-
tocole du 19 mars 1931, rentre parmi les actes dont l'Autriche
doit s'abstenir, sauf le consentement du Conseil de la Société
des Nations. C'est, en effet, sous cet angle que la question
a été discutée devant la Cour, l'Allemagne et l’Autriche soute-
nant la thèse d'après laquelle l'union douanière projetée
ne rentrerait pas parmi les actes pour lesquels le Traité de

22
56 OPINION INDIVIDUELLE DE M. ANZILOTTI

Saint-Germain et le Protocole de Genève prévoient la nécessité
du consentement du Conseil, tandis que la France, l'Italie et
la Tchécoslovaquie ont soutenu la thèse contraire.

Le différend sur lequel la Cour est priée de donner son avis
porte donc sur l’applicabilité des dispositions de l’article 88
et du Protocole de Genève au cas d’espèce. L'effet de la
réponse sera de fixer le point suivant: ou bien que, lesdites
dispositions n'étant pas applicables en l'espèce (soi-disant
compatibilité), l'Autriche est libre de contracter l’union doua-
nière avec l'Allemagne; ou bien que, ces dispositions ou
quelques-unes d’entre elles étant applicables en l'espèce (soi-
disant incompatihilité), l'Autriche doit s'abstenir de contracter
l'union douanière avec l'Allemagne, ou bien saisir le Conseil
en vue d'obtenir son consentement.

2.— Si l’article 88 du Traité de Saint-Germain et le
Protocole de Genève imposent à l'Autriche de s’abstenir de
certains actes sauf le consentement du Conseil de la Société
des Nations, c’est en vue de réaliser le principe contenu
dans la première partie dudit article 88: « L'indépendance de
l'Autriche est inaliénable si ce n’est du consentement du Conseil
de la Société des Nations. » Il est donc nécessaire d’examiner
en tout premier lieu la portée et les effets de ce principe.

L'idée selon laquelle l'indépendance de l'Autriche est ina-
liénable, si ce n'est du consentement du Conseil de la Société
des Nations, a sa source dans l’article 80 du Traité de Ver-
sailles. Cet article impose à l'Allemagne deux obligations:
celle de reconnaître et respecter « strictement » l'indépendance
de l'Autriche, dans les frontières qui seront fixées par traité
passé entre cet État et les Principales Puissances alliées et
associées : et celle de reconnaître que « cette indépendance
sera inaliénable si ce n’est du consentement du Conseil de la
Société des Nations ». Il n’est guère douteux que cette dispo-
sition, qui n’a pas de correspondant dans les autres traités
de paix, fut adoptée dans le but d’assurer l'existence de
l’Autriche contre le danger d’une incorporation dans le Reich
allemand.

L'article 88 ne fait que reprendre et généraliser le principe
qui avait été déjà affirmé par le Traité de Versailles. L'idée
qui est à la base de cet article est que l'existence de l’Autriche,

23 .
57 OPINION INDIVIDUELLE DE M. ANZILOTTI

dans les frontières fixées, est un élément essentiel de l’ordre
politique créé par les traités de paix. Assurer cette existence,
empêcher que l'Autriche soit incorporée dans un autre État
ou qu'elle tombe sous la dépendance d’un autre État, à
moins que le Conseil de la Société des Nations, appréciateur
souverain des situations politiques et de ce qu’exige le main-
tien de la paix, ne dispose autrement ; tel est le véritable
but du principe contenu dans la première partie de l’article 88.

On peut donc constater dès à présent que cet article n’a
pas été adopté dans l'intérêt de l'Autriche, mais dans un
intérêt général européen ; aussi, est-il facile de comprendre que
l’article 88, loin d'accorder à l'Autriche des droits, ne fait
que lui imposer des obligations.

3. — Il convient maintenant de préciser le sens et la portée
des expressions « indépendance » et « inaliénable », dans la
première partie de l’article 88. .

En ce qui concerne la première, il me semble résulter des
observations qui précèdent que l'indépendance de l'Autriche,
visée -par l’article 88, n’est autre chose que l'existence de
l'Autriche, dans les frontières fixées par le Traité de Saint-
Germain, comme État séparé et non soumis à l'autorité d'aucun
autre État ou groupe d’Etats. L'indépendance ainsi comprise
n'est, au fond, que la condition normale des États d’après
le droit international: elle peut être aussi bien qualifiée
comme souveraineté (suprema potestas) ou souverainelé extérieure,
si l’on entend par cela que l’État n’a au-dessus de soi aucune
autre autorité, si ce n’est celle du droit international.

Rien ne saurait préciser la notion d’indépendance, consi-
dérée comme la qualité normale des États en tant que sujets
de droit international, mieux que la comparaison avec la
catégorie exceptionnelle et de quelque manière anormale des
États dits « États dépendants ». .Ce sont des États soumis
à l'autorité d’un ou de plusieurs autres États. L'idée de
dépendance implique donc nécessairement celle d’un rapport
entre un État supérieur (suzerain, protecteur ou autre) et
un État inférieur ou sujet (vassal, protégé, etc.); d’un Etat
qui peut légalement imposer sa volonté et d’un État qui est
légalement obligé de s’y soumettre. Là où un tel rapport
de prééminence et de subordination fait défaut, on ne sau-
rait parler de dépendance au sens du droit international.

24
58 OPINION INDIVIDUELLE DE M. ANZILOTTI

Il s'ensuit que la notion juridique de l'indépendance n’a
rien à faire, ni avec la soumission de l'État au droit inter-
national, ni avec les nombreuses et toujours croissantes dépen-
dances de fait, dans lesquelles un État se trouve par rapport
aux autres États.

Il s'ensuit également que les limitations de la liberté d’un
État, qu’elles dérivent du droit international commun, ou
d'engagements contractés, n’affectent aucunement, en tant
que telles, son indépendance. Tant que ces limitations n'ont
pas pour effet de mettre l’État sous l'autorité légale d’un
autre État, le premier reste un État indépendant, pour
onéreuses et étendues que soient lesdites obligations.

C'est manifestement à ce point de vue que se place le Traité
de Saint-Germain, lorsqu'il proclame l'indépendance de l’Au-
triche malgré les graves et nombreuses limitations qu’il impose
à sa liberté sur le terrain économique, militaire, etc. Ces limi-
tations, en effet, ne mettent pas l'Autriche sous l'autorité
des autres États contractants, et cela suffit pour dire que
l'Autriche est un Etat indépendant au sens du droit inter-
national. C’est cette indépendance que l’article 88 déclare
« inaliénable »: qu'est-ce que cela veut dire?

4. — L'idée que suggère tout naturellement le mot « alié-
ner » est celle de transmission d’un sujet à un autre; il
semble toutefois que le mot peut aussi bien signifier:
« perdre volontairement, se défaire de, renoncer », etc. On peut
en effet douter de la possibilité de transmettre une qualité
aussi strictement personnelle que l'indépendance d’un État ;
en revanche, on comprend parfaitement que cette qualité
cesse d'exister de par la volonté de l'État lui-même, lorsque
celui-ci consent à s’en défaire en faveur d’un autre Etat;
par exemple, en se fondant dans celui-ci, ou en consentant
à passer sous son autorité.

Quoi qu'il en soit de l’exaçtitude du mot employé, l'idée
que l’on a voulu exprimer paraît être assez claire: l'Autriche
ne doit pas perdre volontairement son existence d’État indé-
pendant sauf le consentement du Conseil de la Société des
Nations.

S'il en est ainsi, l’article 88 déroge au. droit international

commun à un double point de vue.
25
59 OPINION INDIVIDUELLE DE M. ANZILOTTI

D’après le droit international commun, en effet, chaque

x

État est libre de renoncer à son indépendance, voire même
à son existence: cette règle ne s'applique pas à l'Autriche,
qui, en vertu de l’article 88, ne peut pas perdre volontai-
rement son indépendance et a fortiori son existence, si ce
n'est du consentement du Conseil de la Société des Nations.

De même, d’après le droit international commun, tout État
doit respecter l'indépendance des autres États; mais il ne lui
est pas défendu d'accepter qu’un autre État renonce volon-
tairement à son indépendance en sa faveur. Ceci n’est guère
admissible dans le cas de l'Autriche, pour ce qui concerne
les États qui ont stipulé le Traité de Saint-Germain, sauf,

toujours, le consentement du Conseil de la Société des Nations.

5. — Je passe maintenant à la seconde partie de l’article 88,
ainsi conçue :

« En conséquence, l'Autriche s'engage à s’abstenir,
sauf le consentement dudit Conseil, de tout acte de nature
à compromettre son indépendance, directement ou indi-
rectement et par quelque voie que ce soit, notamment
et jusqu'à son admission comme Membre de la Société
des Nations, par voie de participation aux affaires d’une
autre Puissance. »

Il s’agit de déterminer — et, comme je le dirai dans la
suite, c’est le point central de toute l'affaire — quels sont
les actes visés par cette disposition.

Les observations qui précèdent ont démontré que le prin-
cipe contenu dans la première partie de l’article 88 crée de
lui-même certaines obligations de l'Autriche et des autres
États contractants. Des obligations analogues à celles de ces
derniers sont imposées, d’une manière explicite, à l'Allemagne
par l'article 80 du Traité de Versailles (supra, n° 2). La
seconde partie de l'article 88 ne vise directement que
l'Autriche, en lui imposant de s'abstenir de tout acte de nature
à compromettre. directement ou indirectement, et par quelque
voie que ce soit, son indépendance, sauf le consentement du
Conseil de la Société des Nations.

En se basant surtout sur le rapport qui passe entre la
seconde et la première partie de l'article 88 et qui aurait
trouvé son expression adéquate dans les mots «en consé-

26
60 OPINION INDIVIDUELLE DE M. ANZILOTTI

quence », les Gouvernements allemand et autrichien ont sou-
tenu la thèse d’après laquelle les actes dont l'Autriche doit
s'abstenir, sauf le consentement du Conseil, seraient les actes
d’aliénation de l'indépendance ou assimilables à une alié-
nation de l'indépendance. Ce que la première partie de l'ar-
ticle 88 — telle est, si je la comprends bien, leur argumen-
tation — défend à l'Autriche, c’est d’aliéner son indépen-
dance ; comme la seconde partie ne veut que tirer des consé-
quences de la première, les actes dont l'Autriche doit s’abs-
tenir ne peuvent être que des actes d’aliénation ou assi-
milables à une aliénation.

Il y a lieu d'examiner avec le plus grand soin cette argu-
mentation, car la réponse à donner au Conseil dépend presque
entièrement de ce point: si les actes dont l'Autriche doit
s'abstenir, sauf le consentement du Conseil, ne sont que
les actes d’aliénation ou assimilables à une aliénation de
l'indépendance, la réponse affirmative s'impose; il en est
autrement dans le cas contraire. Aussi, c’est surtout autour
de cette question que se sont concentrés les efforts des
représentants des Gouvernements allemand et autrichien.

6. — A mon avis, la thèse de ces gouvernements ne peut
être retenue; et voici pour quels motifs.

a) La seconde partie de l’article 88 est sans aucun doute
rattachée à la première par les mots «en conséquence ».
Mais ces mots n’impliquent pas nécessairement que la seconde’
partie se borne à tirer les conséquences logiques du prin-
cipe formulé dans la première; ils peuvent aussi bien indi-
quer que la seconde partie pose des règles qui ont pour but
d'assurer la réalisation de ce principe. Les deux interpré-
tations sont certainement possibles ; c’est donc dans le texte
lui-même qu'il y a lieu de rechercher si la seconde partie
de l’article 88 ne fait que préciser et appliquer la première,
ou si elle ajoute d’autres obligations destinées à en assurer

la réalisation.

b) C'est un principe fondamental de l'interprétation que
les mots doivent être pris dans le sens qu’ils auraient nor-
malement dans leur contexte, à moins que l'interprétation

ainsi donnée ne conduise à des résultats déraisonnables ou
absurdes.

27
61 OPINION INDIVIDUELLE DE M. ANZILOTTI

Or, si l’on donne aux mots qui composent la seconde partie:
de l’article 88 — je laisse de côté, pour le moment, la der-
nière clause — le sens qui leur revient normalement dans
leur contexte, il est difficile de dire qu'il n’y est question
que d’actes d’aliénation ou assimilables à une aliénation de
l'indépendance, Le sens normal du mot « compromettre »
n'est certainement pas « aliéner »; un «acte de nature à
compromettre l'indépendance » est, d’après le sens normal
des mots, un acte de nature à mettre l'indépendance en
danger. Il est très facile de comprendre, d’après le sens
normal des mots dans leur contexte, qu’un acte puisse com-
promettre l'indépendance d’un État, soit directement, soit
indirectement, soit par une voie, soit par une autre; mais je
ne vois pas comment tout cela pourrait s'appliquer à l'idée
d’aliénation.

De toute évidence, le sens qui revient normalement aux
mots dans le contexte de la seconde partie de l’article 88
n'est pas le sens que leur attribue la thèse des Gouverne-
ments allemand et autrichien. Si l’on interprète les mots
selon le sens qu’ils auraient normalement dans leur contexte,
on arrive plutôt a la conclusion que I’Autriche s’est engagée
à s’abstenir de certains actes qui ne sont pas, ou ne sont
pas nécessairement, des actes d’aliénation de l’indépendance,
mais qui sont de nature à exposer cette indépendance à un
danger.

Réserve faite pour une détermination plus précise des actes
dont il s’agit, il me semble évident que ce résultat ne sau-
- rait être considéré comme déraisonnable ou absurde. Il me
semble par contre parfaitement compréhensible que, en vue
d'assurer, pour des raisons supérieures d’ordre politique, l’exis-
tence de l'Autriche, on ait cherché de s'assurer que celle-ci
n'accomplirait pas, sans le consentement du Conseil, des
actes qui, tout en laissant formellement intacte son indé-
pendance, la mettraient en danger. Une règle élémentaire de
prudence politique devait suggérer aux auteurs du Traité de
Saint-Germain de mettre le Conseil en état d'empêcher des
actes de ce genre et d'intervenir avant qu’un fait définitif
et désormais peut-être inévitable fût sur le point de s’accom-
plir. Le résultat auquel nous conduit le sens naturel des

28
62 OPINION INDIVIDUELLE DE M. ANZILOTTI

mots dans leur contexte étant parfaitement raisonnable, c’est .
donc cette interprétation qui doit être adoptée.

c) L'interprétation que les Gouvernements allemand et
autrichien donnent à la seconde partie de l’article 88 me
paraît inadmissible même à un autre point de vue. En effet,
puisque l'obligation pour l'Autriche de ne pas aliéner son
indépendance, soit ouvertement, soit d’une manière déguisée,
découle de la première partie de l’article, la seconde serait
parfaitement inutile si elle devait simplement signifier que
l'Autriche doit s'abstenir, sauf le consentement du Conseil,
de tout acte d’aliénation, réelle ou déguisée, de son indépen-
dance. La thèse austro-allemande aboutit pratiquement à
priver de toute importance la seconde partie de l'article 88;
elle va ainsi à l'encontre de cette règle fondamentale de J’in-
terprétation des textes juridiques, d’après laquelle, entre deux
interprétations, dont l’une attribue une signification raison-
nable à chaque partie du texte et l’autre ne remplit pas
les mêmes conditions, c’est la première qu'il y a lieu de
préférer.

a) Il convient, enfin, d'observer que l'article 88 lui-même
nous fournit une indication précise dans le sens que les actes
visés par ce texte ne sont pas seulement des actes d’aliéna-
tion de l'indépendance. Je me réfère à la clause finale de
l’article ainsi congue: « .... notamment et jusqu'à son admis-
sion comme Membre de la Société des Nations, par voie de
participation aux affaires d’une autre Puissance ». :

Je sais bien que cette clause a été déterminée, selon toute
probabilité, par l'incident de Varticle 61 de la Constitution
de Weimar; je puis également admettre — pour les besoins
de l'argumentation et tout en faisant une réserve expresse
sur ce point — que la clause ne valait qu’en attendant
l'entrée de l'Autriche dans la Société des Nations et qu'elle
a désormais cessé d’être applicable. Il n’est pas moins vrai,
et c'est là le point essentiel, que lorsque l’article 88 mentionne,
à titre d'exemple, un acte dont l'Autriche doit s'abstenir, sauf
le consentement du Conseil de la Société des Nations, cet
acte n’est pas un acte d’aliénation ou assimilable à une alié-
nation de Vindépendance; il est simplement un acte qui

29
63 OPINION INDIVIDUELLE DE M. ANZILOTTI

peut exposer ladite indépendance à un danger. Il est difficile
de voir comment cela pourrait se concilier avec la prétendue
volonté de cet article de ne défendre que les actes d’aliéna-
tion de l'indépendance.

7. — La conclusion qui semble se dégager des considéra-
tions précédentes est que l'article 88 du Traité de Saint-
Germain vise deux catégories d’actes dont l'Autriche doit
s'abstenir, sauf le consentement du Conseil de la Société des
Nations.

A) Actes soi-disant d’aliénation de l'indépendance ; à pro-
prement parler, actes par lesquels l'Autriche renoncerait à
son indépendance en faveur d’un autre État. Par exemple,
un traité par lequel l'Autriche consentirait à son incorpora-
tion dans le Reich allemand, ou s’engagerait à faire partie
d'un Etat fédéral, etc. On admettra facilement que des cas
de ce genre, s'ils sont les plus graves, ne sont guère les

plus probables.

B) Actes qui, tout en laissant à l'Autriche son indépen-
dance, auraient pour effet d'exposer cette indépendance a
Ur danger. Je ne crois pas pouvoir définir ces actes plus
” précisément qu’en disant qu'il faut que ce soient des actes
qui, d’après ce que l’on peut raisonnablement prévoir, pour-
raient mettre en péril ladite indépendance. Un traité par
lequel l'Autriche s’engagerait à intervenir dans les affaires
d’autres Puissances; l’adoption d’une règle constitutionnelle
en vertu de laquelle le chef d’un autre État serait de droit
le président de la République autrichienne, semblent être
des exemples peu discutables de cette catégorie d’actes envi-
sagée à un point de vue général. Mais il convient d'ajouter
immédiatement que, de par leur nature même, les actes de
ce genre sont des cas d'espèce: un acte qui, dans certaines
circonstances, ne présente aucun danger pour l'indépendance
d’un Etat, peut être extrêmement dangereux dans des cir-
constances différentes. |
Il s'ensuit que, pour affirmer la compatibilité du régime
douanier austro-allemand avec l’article 88 du Traité de Saint-
Germain, il faut que ledit régime ne soit ni un acte soi-disant
d’aliénation de l’indépendance de l'Autriche, ni un acte qui,

30
64 OPINION INDIVIDUELLE DE M. ANZILOTTI

tout en laissant formellement intacte cette indépendance,
serait susceptible de l’exposer à un danger. L’une et l’autre
condition sont également nécessaires et absolument sur la
même ligne.

8. — Je passe maintenant au Protocole de Genève du
4 octobre 1922.

C’est surtout sur ce point que je me trouve en désaccord
avec les motifs du présent avis. La thése de la Cour parait
être la suivante: Un régime établi entre |’Allemagne et
l'Autriche sur la base et dans les limites des principes prévus
dans le Protocole du Ig mars 1931 ne serait pas nécessaire-
ment incompatible avec l’article 88 du Traité de Saint-Ger-
main, Mais il serait incompatible avec le Protocole de Genève.
D'après moi, par contre, le régime susdit ne peut être incom-
patible avec le Protocole de Genève que s’il est incompatible
avec l’article 88 du Traité de Saint-Germain, car le Protocole
de Genève n’impose à l'Autriche, en ce qui concerne son indé-
pendance, aucune obligation qui ne découle déjà dudit article.

On peut se demander si les États qui signèrent en 1922 le
Protocole de Genève auraient pu modifier inter se les dis-
positions de l’article 88, dispositions qui, comme il a été
déjà observé (supra, n° 2), forment une partie essentielle du
règlement de la paix. et ont été adoptées, non pas dans
l'intérêt de tel ou tel État, mais dans l'intérêt supérieur de
l’ordre politique européen et pour le maintien de la paix.
Quoi qu’il en soit, il me suffira de constater que, pour tout
ce qui concerne les obligations incombant à l'Autriche, le
protocole est resté sur le terrain de l’article 88.

Je laisse de côté les rapports étroits qui passent entre la
première et la seconde partie de ce protocole et qui sont de
nature à appuyer la thèse ici soutenue, et me borne aux
observations suivantes.

En ce qui concerne le premier alinéa de la deuxième partie
du protocole, il n’est pas contesté qu’il correspond exactement
à la première partie de l’article 88. Il est évident que si l’on
parle, dans cet alinéa, de « toute négociation et de tout engage-
ment économique ou financier », il n’y a là rien qui ne soit

3I
65 OPINION INDIVIDUELLE DE, M. ANZILOTTI

compris dans l'expression « tout acte » dont se sert l’article 88 :
le changement est facile à expliquer en tenant compte de
la matière et du but du protocole.

Pour ce qui est du second alinéa, il paraît que c’est sur-
tout sa dernière section qui sert de base à l'opinion de la
Cour ; il y a donc lieu de l’examiner attentivement.

Cette section, commençant par les mots « étant entendu », etc.,
suit, dans le contexte, une énumération de matières qui
ne sont pas affectées par les obligations qui incombent à
l'Autriche conformément à l'alinéa qui précède et partant
«dans les termes de l’article 88 du Traité de Saint-Ger-
main ». Si la section limite l'énumération des matières qui
ne tombent pas sous le coup de l’article 88, il est évident
qu’elle ramène à cet article. En effet, l'Autriche n'est pas
obligée de ne pas accorder un régime spécial ou d’avan-

x

tages exclusifs ; son obligation consiste à ne pas porter atteinte
à son indépendance économique par l’octroi à un Etat quel-
conque d’un « régime spécial ou d’avantages exclusifs » de
nature à menacer cette indépendance; donc à s'abstenir
d'un «acte de nature à compromettre son indépendance ».
La dernière section du second alinéa de la deuxième partie
du protocole ne contient ainsi qu’une application particu-
lière des obligations qui résultent pour l'Autriche de larti-
cle 88 du Traité de Saint-Germain.

Il est vrai que la section dont nous nous occupons parle
d'« indépendance économique » et défend à l'Autriche d’oc-
troyer un régime spécial ou d'avantages exclusifs de nature à
menacer « cette indépendance », alors que l'article 88 se
réfère à l'indépendance de l'Autriche sans autre qualification.
Il semble toutefois certain que, sil est possible d'attribuer
un sens juridique à l'expression « indépendance économique »,
ce sens doit être « indépendance de l’État sur le terrain éco-
nomique »: ce que la dernière section du second alinéa du
protocole défend à lAutriche est donc de compromettre son
indépendance sur le terrain économique. Ici encore, rien qui
ne soit déjà compris dans les obligations découlant de l’arti-
cle 88. |

Il s'ensuit que la question posée par cette section du proto-
cole, à savoir si l’union douanière austro-allemande consti-
tuerait un régime spécial ou d’avantages exclusifs de nature

32
66 OPINION INDIVIDUELLE DE M. ANZILOTTI

à menacer l'indépendance économique de l’Autriche est com-
prise dans la question plus générale qu’il y a lieu de poser
sur la base de l’article 88, à savoir si l'union douanière, tout
en laissant à l'Autriche son indépendance, aurait pour effet
de mettre cette indépendance en: danger.

Il s'ensuit également que la question de savoir si, vu le
n° 2 de l’article premier du Protocole de Vienne, le régime
établi par ce protocole devrait être qualifié comme un régime
spécial ou d'avantages exclusifs, n’a guère une grande impor-
tance. L’appréciation qu’il y a lieu de faire de ce régime
au point de vue. des dangers auxquels il pourrait exposer
l'indépendance de l'Autriche doit certainement tenir. compte

de ladite clause par rapport à l'application pratique dont elle
est susceptible; le reste est, au fond, une question de mots.

9. — Je me trouve ainsi ramené à la conclusion à laquelle
j'étais arrivé sur la base de l'article 88 du Traité de Saint-
Germain: la compatibilité du régime douanier austro-allemand
avec les textes visés dans la requête du Conseil suppose que
ce régime | .

a) n'est pas de la nature d’un acte soi-disant d’aliénation
de l'indépendance de l'Autriche, et

b) n’est pas susceptible, d’après ce que l’on peut raison-
nablement prévoir, d'exposer ladite indépendance à un danger.

En ce qui concerne le premier point, il importe de cons-
tater que le régime prévu dans le Protocole du 19 mars 1931
est établi sur un pied d’égalité et de réciprocité juridiques
complètes. Or, s’il est sans doute possible que deux Etats
liés par un rapport de prééminence et de subordination
contractent entre eux des obligations absolument égales et
réciproques, il est par contre difficile de comprendre qu'un
tel rapport puisse se constituer en vertu d’un traité qui,
- conclu entre des égaux, ne crée que des obligations réci-
proques. |
' Lobjection d’après laquelle il y aurait dans ce cas deux
diminutions d’indépendance au lieu d’une seule, diminutions
qui coexisteraient sans s’annuler l’une l’autre, et dont l’une,
celle de l'Allemagne, serait licite et l’autre, celle de l’Autriche,
illicite, confond, à mon avis, les notions d'indépendance et
liberté (supra, n° 3). Si l'Autriche, qui est actuellement

33
67 OPINION INDIVIDUELLE DE M. ANZILOTTI

‘égale de l'Allemagne, contracte envers celle-ci une obligation
égale à celle que l'Allemagne contracte envers l'Autriche, la
position juridique des deux États, l’un vis-à-vis de l’autre,
en.ce qui concerne leur indépendance réciproque, n'est pas
changée, bien que leur liberté soit plus restreinte qu’aupa-
ravant. L'indépendance de l'Autriche ne serait affectée qu’en
vertu d’un régime donnant à l'Allemagne une position de
prééminence juridique; or, il est impossible qu’une pareille
position dérive d’un traité que l’on admet avoir été conçu
sur un pied d'égalité et de réciprocité juridiques parfaites.

Il est de même sans importance d'observer que, bien que
les obligations résultant du projet d’union douanière soient
égales et réciproques, en pratique la réciprocité ne jouerait
pas de manière à compenser la diminution de liberté de
l'Autriche par la diminution de liberté de l'Allemagne. Ce
fait, que je regarde comme absolument probable, peut jouer
un rôle important lorsqu'il s’agit d'apprécier le danger auquel
la conclusion de l’union douanière exposerait l'indépendance
de l'Autriche ; mais il n’est pas pertinent pour établir que la
réciprocité des obligations est compatible avec l’aliénation de
l'indépendance. |

Je ne crois pas nécessaire d’insister sur ce point. Les argu-
ments avec lesquels on s’est efforcé de démontrer que certaines
clauses du Protocole de Vienne seraient de la nature d'une
aliénation de l'indépendance de l'Autriche, semblent avoir pour
base une notion de cette indépendance qui n’est pas celle de
l’article 88: aussi suffit-il de renvoyer à cette notion (supra,
n° 3) pour conclure qu'ils ne sauraient être retenus.

10. — Absolument différente et bien autrement sérieuse est,
selon moi, la question de savoir si l'union douanière austro-
allemande, prévue au Protocole de Vienne, doit être considérée
comme un acte susceptible de mettre en danger l'indépendance
de l'Autriche. ;

Tandis que la question ‘ci-dessus examinée porte sur les
conséquences juridiques qui découleraient du Protocole de
Vienne et partant est une pure question de droit, celle dont
il s’agit actuellement est une question de fait. D’aprés ce qui

34
68 OPINION INDIVIDUELLE DE M. ANZILOTTI

a été dit ci-dessus (supra, n° 7), la question revient à se
demander si, vu, d’un côté, la position respective de l’Alle-
magne et de l’Autriche, vu, de l’autre côté, les conséquences
que produirait l’union douanière sur la vie économique de
l'Autriche, il est raisonnable de prévoir qu'il en résulterait une
situation dangereuse pour l'indépendance de ce pays.

Tl s’agit donc absolument d’un cas d'espèce; et, j'ajoute,
d’un cas qui tire toute son importance du fait que ce sont
les rapports entre l’Allemagne et l'Autriche qui sont en jeu.
Il est fort probable qu'une union douanière analogue, ou même
plus poussée, entre l'Autriche et la Tchécoslovaquie n'aurait
pas soulevé la moindre difficulté. Ce n’est pas le droit pour
l'Autriche de contracter une union douanière en général qui est
en cause; à mon avis, ce droit ne fait lombre d’un doute,
et j'admets volontiers qu’il a été reconnu par le Conseil dans
sa Résolution du g décembre 1925. C’est cette union douanière
et celle union seulement qui est en cause.

Avant d'aborder la question ainsi précisée, il y a lieu de
faire les observations suivantes.

De toute évidence, la réponse dépend de considérations qui
sont pour la plupart, sinon exclusivement, d’ordre politique
ou économique. On peut donc se demander si le Conseil a
vraiment voulu obtenir Vavis de la Cour sur cet aspect de
la question et si la Cour doit s’en occuper. |

En ce qui concerne le premier point, il paraît résulter des
observations exposées ci-dessus à maintes reprises, et particu-
lièrement aux nos I et 7, qu'il n’est guère possible de répondre
à la question posée par le Conseil, et qui a trait à l’applica-
bilité de l’article 88 du Traité de Saint-Germain au cas d’es-
pèce, sans résoudre aussi bien la question de droit mentionnée
au n° g que la question de fait à laquelle se réfère le n° Io.
L'une et l’autre sont absolument sur la même ligne: on ne
peut affirmer la compatibilité du régime douanier prévu avec
l’article 88 sans que l’une et l’autre aient été résolues.

Ceci posé, la conclusion à laquelle je suis arrivé après longue
et mûre réflexion est que la Cour devait, ou bien se refuser
à donner l'avis demandé, ou bien le donner sur la question

35
69 OPINION INDIVIDUELLE DE M. ANZILOTTI

dans son ensemble. J’admets que la Cour puisse se refuser
à donner un avis qui l’obligerait à se départir des règles
essentielles qui dirigent son activité de tribunal (Avis consul-.
tatif n° 5, p. 29). Mais il m'est impossible d'admettre que la
Cour réponde à une question autre que celle qui lui est
posée, ou à une partie seulement de cette question: de mon
avis, ce serait un véritable abus de pouvoir.

Il convient alors de se demander dans quel rapport se
trouverait l’avis donné par la Cour sur la question de fait
ci-dessus envisagée avec la compétence que l’article 88 du
Traité de Saint-Germain attribue au Conseil de la Société des
Nations.

On a déjà observé (supra, n° 1) que la question sur laquelle
l'avis de la Cour est demandé porte sur l’applicabilité de
l’article 88; elle est partant une question préalable à la com-
pétence qui revient au Conseil en vertu dudit article. La ques-
tion posée à la Cour a pour but d'établir si, l’acte en ques-
tion rentrant dans la catégorie visée par l’article 88, l’Autriche
est tenue, soit de s’en abstenir, soit de mettre le Conseil à
même d'exercer les pouvoirs discrétionnaires que lui confère
ledit article : elle est donc sur un autre plan que la question

que le Conseil aurait à résoudre si, l’incompatibilité étant
admise, l'Autriche lui demandait son consentement.

D'autre part, il ne me semble guère douteux que la compé-
tence que possède le Conseil, en vertu de l’article 88, d’accor-
der ou de refuser son consentement, comprend également celle
de constater si l’acte qu'il devrait autoriser est vraiment de
nature à mettre en danger l'indépendance de l'Autriche. Il ne
serait guère en harmonie avec le sens et l'esprit de l’article 88
que le Conseil fût obligé de se tenir, sur ce point, à l’appré-
ciation faite par n’importe quel autre organe.

L'avis donné par la Cour sur la question de fait ci-dessus
indiquée n'aurait donc d’autre effet, à supposer, naturellement,
qu'il fût adopté par le Conseil, que de trancher la question
relative à l’applicabilité de l’article 88 au cas d’espèce. Mais
il ne lierait aucunement le Conseil dans son pouvoir d’appré-
ciation, et l'Autriche demeurerait libre de faire valoir devant
celui-ci tous les moyens  au’elle jugerait appropriés pour

36
70 OPINION INDIVIDUELLE DE M. ANZILOTTI

démontrer que le régime douanier projeté n’est pas de nature
à mettre en danger son indépendance. |

La conclusion de la Cour sur ce point est donc de la nature
d’une conclusion provisoire.

11. — La réponse à donner à la question de savoir si le
régime douanier prévu au Protocole de 1931 est susceptible,
d’après ses conséquences raisonnablement prévisibles, de mettre
en danger l'indépendance de l'Autriche, dépend, à mon avis,
des considérations suivantes.

En toute première ligne, il y a lieu de tenir compte du
mouvement qui existe actuellement en Allemagne et en Autriche
et qui a pour but l’union politique des deux pays. Il s’agit
d'un fait notoire et dont, partant, la Cour pourrait faire état
même s'il n'avait pas été allégué par les intéressés ; mais il
est certain que ce fait a été invoqué à maintes reprises, et
je ne crois pas qu’il ait été contesté. Ce fait se trouve d’ail-
leurs à la base même des articles 80 du Traité de Versailles
et 88 du Traité de Saint-Germain: il est constant que ces
articles ne furent adoptés que pour empêcher la réalisation
du mouvement tendant 4 la fusion de l'Allemagne et de
l'Autriche, mouvement qui s'était manifesté dès la fin de la
guerre avec une force impressionnante.

Ce mouvement, qui a sa base dans la communauté de race,
de langue et de culture, et, partant, dans un sentiment trés
vif de la commune nationalité, est, d’autre part, singulièrement
favorisé par la situation difficile dans laquelle l’Autriche a été
placée par les traités de paix et qui la pousse à rechercher
dans l’union avec d’autres pays la possibilité de vivre et se
développer. Ici encore, cn est en présence de faits notoires et
acquis 4 la présente procédure.

C'est à la lumière de ces faits qu’il convient de se demander
quels seraient les effets raisonnablement prévisibles de l'union
douanière en ce qui concerne l'indépendance de l'Autriche.

Étant donné la grande disproportion de forces entre l’Alle-
magne et l’Autriche sur le terrain économique, il y aurait lieu
de considérer comme raisonnablement probable que l’économie
autrichienne serait mise, tôt ou tard, dans un état de dépen-
dance de l’économie allemande. Mais même si, faute de ren-
seignements sûrs (et je dois reconnaître que cet aspect de la

37
71 OPINION INDIVIDUELLE DE M. ANZILOTTI

question n’a pas été suffisamment éclairci), on laisse ce point
de côté, on ne peut guère contester que l’union douanière
assimilerait la vie économique des deux pays et aurait ainsi
pour effet d’affermir et renforcer le mouvement qui tend à
englober l'Autriche dans un seul grand État allemand. Ce
serait une des forces les plus puissantes de la vie sociale, la
solidarité économique, qui se trouverait mise au service de ce
mouvement. J’admets que l’unité politique n’est pas une consé-
quence nécessaire de l'union ‘économique ; celle-ci est pourtant
de nature à la favoriser singulièrement. Dès lors, si la ten-
dance à l'unité politique existe déjà et aussi vive et puissante
qu’en Allemagne et en Autriche, il me paraît tout à fait
raisonnable de prévoir qu’une union économique aussi étroite
que celle qui dériverait d’un régime de libre échange entre
deux pays entourés de barrières douanières formidables, serait
susceptible de faire pencher la balance de ce côté. C'est à
ce point de vue que je crois devoir considérer l’union doua-
nière austro-allemande comme un fait de nature à compro-
mettre l'indépendance de l'Autriche au sens de l’article 88 du
Traité de Saint-Germain.

En me plaçant sur ce terrain, je ne puis guère attacher
beaucoup d'importance aux clauses du Protocole de Vienne qui
tendent à atténuer les liens entre les deux pays et surtout à
sauvegarder le droit pour l'Autriche de se retirer de l'union.
Je reconnais bien volontiers que l’on est en présence d’une
union douanière aussi soucieuse que possible de l'indépendance
des deux pays; il n’est pas besoin d’ajouter que l’on ne sau-
rait mettre aucunement en doute que tel soit le véritable
propos des auteurs du protocole. Mais la volonté des hommes
a une influence assez limitée sur les forces sociales de la
nature de celles qui poussent l'Autriche vers sa fusion avec
l’Allemagne; dans toute probabilité, les conséquences de l’union
se feraient sentir malgré les précautions prises dans le pro-
tocole.

Bien différente est la question de savoir si le danger pour
l'indépendance de l'Autriche ne pourrait être éliminé par des
conditions à apposer à la stipulation de I’union: à mon point
de vue, par exemple, le danger disparaîtrait ou serait grande-
ment atténué le jour où il ne s’agirait plus d’une union entre
l'Allemagne et l’Autriche seulement. Cette considération, cepenidant,

38
72 OPINION INDIVIDUELLE DE M. ANZILOTTI

ne saurait être retenue dans le présent stade de la pro-
cédure, dans lequel il ne s’agit que de constater si le régime,
tel qu’il est, tombe sous le coup de l’article 88: elle pourrait
par contre jouer un rôle dans la procédure éventuelle devant
le Conseil.

Toujours en me plaçant sur le terrain ci-dessus indiqué,
il m'est difficile d’attacher de l'importance au fait que d’autres
unions douanières ont été considérées comme parfaitement
compatibles avec l'indépendance des États et n’ont, en fait,
exercé aucune influence appréciable sur ladite indépendance.
Tout dépend des conditions dans lesquelles se trouvent les
États qui ont contracté l'union; comme ces conditions ne
sont jamais les mêmes, on ne peut argumenter d'un cas
à l’autre qu'avec une extrême prudence. Le seul précédent
historique qu’il y aurait lieu de retenir paraît être le Zollverein
allemand; et cela en raison de l’analogie qui existe entre
les conditions actuelles de l'Allemagne et de l'Autriche et
les conditions des différents États allemands au cours du
XIxme siècle: sans vouloir en exagérer aucunement l’impor-
tance, il me semble qu'il serait difficile de contester que le
Zollverein ait joué, dans la préparation de l'unité allemande,
un rôle qui est loin d’être négligeable. .

On peut sè demander s’il n’y a pas une certaine contradiction
à imposer à un État de vivre et à le mettre en même temps
dans une situation qui rend sa vie extrêmement difficile. Je
ne le conteste pas; mais mon devoir de juge est de prendre
l’article 88 et de l'appliquer tel qu’il est, d’après sa lettre
et son esprit. Or, lorsque je considère quel est le danger réel
qui menace l'indépendance de l'Autriche et contre lequel cet
article est spécialement dirigé ; lorsque je considère que, dans
le but de faire face à ce danger, l’article 88 impose à l’Autriche
de s’abstenir, sauf le consentement du Conseil de la Société
des Nations, de « tout acte de nature à compromettre son
indépendance, directement ou indirectement, et par quelque
voie que ce soit », j'avoue qu'il m'est difficile d'admettre
qu'un acte tel que l'union douanière prévue dans le Protocole
de Vienne ne tombe pas sous le coup de cette disposition
et puisse s’accomplir en dehors de tout contrôle du Conseil.
Et je me demande quelle valeur et quelle possibilité d'application

39
73 OPINION INDIVIDUELLE DE M. ANZILOTTI

x

resteraient encore à la seconde partie de l'article 88, si
elle ne devait pas s’appliquer dans notre cas.

1z.— Par ces motifs, j'arrive à la conclusion que le régime
douanier austro-allemand prévu dans le Protocole de Vienne
du 19 mars 1931 serait incompatible avec l’article 88 du Traité
de Saint-Germain dans ce sens qu'il s'agit d’un acte qui
tombe sous le coup de la seconde partie de cet article et
que, partant, l’Autriche est obligée de s’en abstenir ou de
demander le consentement du Conseil de la Société des
Nations.

Ceci dit, je n’ai aucune difficulté à admettre que ledit régime
serait également incompatible avec le Protocole de Genève,
qui ne fait qu’appliquer les dispositions de l’article 88 à la
matière en question.

C'est à ce point de vue — et à ce point de vue seulement
— qu'il m'est possible de me rallier à la conclusion du présent
avis.

(Signé) D. ANZILOTTI.

40
